DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 93-96, 101, 102 and 104-117 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 93-96, 101, 102, 104-106 and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over PestSmart, "Use of the HogHopper® for baiting of feral pigs", posted to YouTube on 19 March 2012 and retrieved by Examiner Brown from https://www.youtube.com/watch?v=KpafwuZENcY on 13 February 2020 ("HogHopper® Video") in view of U.S. Pat. Pub. No. 2017/0273277 to Monk (cited by Applicant in IDS).
Regarding claim 93 (original), HogHopper® Video discloses a selective access system comprising: 
a container comprising an interior space defined by a side wall disposed between opposing top and bottom walls (depicted in HogHopper® Video during assembly; see screen capture below); 
an opening (see screen shot from HogHopper® Video below) disposed within said side wall, said opening communicating with said interior space; 
a cover (e.g., door depicted in operation in HogHopper® Video) (see screen shot from HogHopper® Video below) slidably engaged with said container, said cover configured to slide upward and downward (see HogHopper® Video) between a first position (e.g., door closed) and a second position (e.g., door open); 
wherein in said first position (e.g,. door closed), said cover (e.g., door depicted in operation in HogHopper® Video) (see screen shot from HogHopper® Video below) overlays said opening (see HogHopper® Video); and 
wherein in said second position (e.g., door open), said cover (e.g., door depicted in operation in HogHopper® Video) (see screen shot from HogHopper® Video below) disposes away from at least a portion of said opening to permit access to said interior space (see HogHopper® Video).
However, HogHopper® Video does not disclose an electrical conductor coupled to said container.  Nevertheless, Monk teaches a selective access system (species specific feeder 100) (Abstract; HogHopper® Video with the electrical conductor coupled to the container taught in Monk in order to provide an additional deterrent to non-targeted animals to keep them from trying to access the feeder.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the selective access system disclosed in HogHopper® Video with the electrical conductor coupled to the container taught in Monk, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 94, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) wherein upon electrification, said conductor delivers a nonlethal electrical shock to a grounded object which comes into contact therewith (paras. [0004], [0005], [0007], [0013]-[0015]).
Regarding claim 95, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) wherein said conductor is coupled (e.g., electrically coupled) to an external surface of said container (paras. [0004], [0005], [0007], [0013]-[0015]).  Were the conductor not coupled to the outside surface, the non-targeted animal would not be shocked.
Regarding claim 96, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  Furthermore, HogHopper® Video discloses the selective access system further HogHopper® Video).  Moreover, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) further comprising an access door (feeder bay cover 130) (Figs. 1, 2; paras. [0004], [0005], [0009]) pivotally coupled to a wall; wherein said conductor (paras. [0004], [0005], [0007], [0013]-[0015]) is coupled (e.g., electrically coupled) (paras. [0004], [0005], [0007], [0013]-[0015]) to said door (feeder bay cover 130) (Figs. 1, 2; paras. [0004], [0005], [0009]).
Regarding claim 101, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  However, neither HogHopper® Video nor Monk expressly discloses or teaches that said conductor comprises a conductive rod.  Nevertheless, any known desired shape of conductor could be used for the conductor, including a rod shape.  It would have been an obvious matter of design choice for one having ordinary skill in the art before the effective filing date to form the conductor from a conductive rod, since applicant has not disclosed that the conductor being in the shape of a conductive rod solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other shapes.
Regarding claim 102, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  However, neither HogHopper® Video nor Monk expressly discloses or teaches that said conductor comprises copper.  Nevertheless, copper is extremely well known as a material with very good conducting properties.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the conductor out of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 104, HogHopper® Video in view of Monk teaches the selective access system of claim 96 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 
Regarding claim 105, HogHopper® Video in view of Monk teaches the selective access system of claim 104 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) wherein said power source (e.g., solar panel 350 or battery 348) (Figs. 1, 2; paras. [0004], [0006]) is coupled to said container (e.g., container of species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005], [0007], [0013]-[0015]).
Regarding claim 106, HogHopper® Video in view of Monk teaches the selective access system of claim 104 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) wherein said power source (e.g., battery 348) (Figs. 1, 2; paras. [0004], [0006]) is disposed within said interior space (see Fig. 2).
Regarding claim 111, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  Furthermore, Monk teaches a selective access system (species specific feeder 100) (Abstract; Figs. 1, 2; paras. [0004], [0005]) further comprising a voltage controller (electric pulse generator 360) (Fig. 2; para. [0005], [0007], [0009]) electrically coupled to said conductor (paras. [0004], [0005], [0007], [0013]-[0015]).

Claims 107-110 and 112-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over HogHopper® Video in view of Monk as applied to claim 106 above, and further in view of U.S. Pat. No. 5,864,292 to Roestenberg et al. (“Roestenberg”).
Regarding claim 107, HogHopper® Video in view of Monk teaches the selective access system of claim 106 (see above).  However, neither HogHopper® Video nor Monk expressly discloses or teaches a selective access system further comprising a first pass-through disposed within said door to Roesetenburg teaches a selective access system comprising a first pass-through (e.g., pass-through within hinge) (Col. 3, lines 8-13) disposed within said door (e.g., can lid) (Col. 3, lines 8-13) to communicate between door internal and external surfaces. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place one or more pass-through apertures within components to allow for the battery being contained inside the selective access system housing yet still allowing the passage of electrical wiring comprising a wire conductor and insulator conduit such as that taught in Roestenberg to the other side thereof to, for example, provide the electric shock providing wire to the outside of the housing to reduce the chances that paint or other impurities in the material would act as a resistor and reduce the electricity provided to the desired locations to deter animals from accessing the selective access system.  
Regarding claim 108, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 107 (see above).  Furthermore, Roestenberg teaches a selective access system further comprising a first electrical conduit (e.g., insulator surrounding conductor of wire(s) 17 and/or 18) (Figs. 1-4; Col. 2, lines 58-65) coupled between said conductor (conductor(s) 14 and/or 15) (Figs. 1-4; Col. 2, lines 38-45) and said power source (e.g., battery 19) (Figs. 1-3; Col. 2, lines 58-65); wherein said electrical conduit (e.g., insulator surrounding conductor of wire 17) (Figs. 1-4; Col. 2, lines 58-65) passes through said first pass-through (e.g., pass-through within hinge) (Col. 3, lines 8-13).
Regarding claim 109, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 108 (see above).  Furthermore, Roestenberg
Regarding claim 110, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 109 (see above).  Furthermore, Roestenberg teaches a selective access system further comprising a second electrical conduit (e.g., insulator surrounding conductor of wire 18) (Figs. 1-4; Col. 2, lines 58-65) coupled between said power source (e.g., battery 19) (Figs. 1-3; Col. 2, lines 58-65) and a ground conductor; wherein said second electrical conduit (e.g., insulator surrounding conductor of wire 18) (Figs. 1-4; Col. 2, lines 58-65) passes through said second pass-through (e.g., pass-through within hinge) (Col. 3, lines 8-13).
Regarding claim 112, HogHopper® Video in view of Monk teaches the selective access system of claim 93 (see above).  However, neither HogHopper® Video nor Monk expressly discloses or teaches an insulator coupled to said conductor.  Nevertheless, Roestenberg teaches a selective access system further comprising an insulator (dielectric flat support strip 11) (Figs. 2-4; Col. 2, lines 16-18; col. 2, lines 38-50) coupled to said conductor (conductor(s) 14 and/or 15) (Figs. 1-4; Col. 2, lines 38-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the selective access system taught by HogHopper® Video in view of Monk with the insulator coupled to said conductor taught in Roestenberg, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 113, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 112 (see above).  Furthermore, Roestenberg
Regarding claim 114, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 113 (see above).  Furthermore, Roestenberg teaches a selective access system wherein said insulator (dielectric flat support strip 11) (Figs. 2-4; Col. 2, lines 16-18; col. 2, lines 38-50) disposes between said conductor (conductor(s) 14 and/or 15) (Figs. 1-4; Col. 2, lines 38-45) and said container (can and/or lid) (Abstract; Fig. 3; Col. 1, lines 5-10).
Regarding claim 115, HogHopper® Video in view of Monk and further in view of Roestenberg teaches the selective access system of claim 113 (see above).  Furthermore, Roestenberg teaches a selective access system wherein said insulator (dielectric flat support strip 11) (Figs. 2-4; Col. 2, lines 16-18; col. 2, lines 38-50) is configured as an annular member (see Figs. 2-4).
Allowable Subject Matter
Claims 116 and 117 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE J BROWN/Primary Examiner, Art Unit 3643